Citation Nr: 9914274	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for the period from February 22, 
1997, for status post anterior cruciate ligament tear 
reconstruction of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1993 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran withdrew his claim of entitlement to service 
connection for a low back disability in his September 1997 
substantive appeal.


FINDINGS OF FACT

Since February 22, 1997, post operative residuals of an 
anterior right knee cruciate ligament tear reconstruction 
have been manifested by minimal spurring, pain, and not more 
than slight instability.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent since February 22, 
1997, for post operative residuals of a right knee anterior 
cruciate ligament tear reconstruction, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

2.  A separate 10 percent rating for right knee arthritis 
from February 22, 1997, is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's February 1997 service separation examination 
report notes that he had two prior operations on his right 
knee.  The examiner found that the right knee was doing well 
with no current disability.

In August 1997, VA afforded the veteran an examination, at 
which time he complained of pain in the knee primarily in the 
evenings, especially after squatting or crawling during the 
day.  He worked as an electric contractor and, therefore, he 
would crawl into attics and tight spaces.  He noted that 
climbing up and down stairs or ladders was very painful on 
his knee.  He did not run or jog or participate in any other 
physical activity.  He noticed that his knee felt like it was 
giving out sometimes when he was on ladders.  He was not able 
to carry loads because the knee felt unstable at that time as 
well.  He took Tylenol or aspirin for pain relief.

The physical examination revealed that the appellant had a 
slightly limping gait on the right lower extremity.  The 
right knee had a scar over the dorsum of the knee running 
vertically as well as multiple port scars from a prior 
arthroscopic surgery.  The knee's flexion was to 110 degrees 
and extension to zero degrees.  The examiner noted marked 
crepitation of the right knee with no objective tenderness or 
joint effusion.  The anterior drawer sign was positive.  The 
posterior drawer sign, Lachman, and McMurray tests were 
negative.  The collateral ligaments were stable.  The 
appellant limped slightly on the right leg, but was otherwise 
normal.  The veteran squatted and stood without difficulty, 
although there was obvious crepitation.  X-ray studies showed 
minimal spurring at the superior aspect of the patella.  The 
examiner diagnosed status post anterior cruciate ligament 
tear with postoperative reconstruction of the right knee and 
ligamentous instability.  The examiner also diagnosed that 
the pain caused mild, functional impairment.
  
Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher original evaluation for his right knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1998).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1998).

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, when read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (1998) state that painful motion of a major 
joint or groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.

The RO rated the right knee disability as 10 percent 
disabling under Diagnostic Code 5257.  Under this code, 
slight recurrent subluxation or slight lateral instability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 
percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998), 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under this section, degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating is also 
appropriate where extension of the leg is limited to 10 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The VA General Counsel has issued a precedential opinion 
(VAOPGPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.

With respect to the rating for instability of the right knee, 
the Board finds that impairment caused by instability does 
not warrant a rating in excess of 10 percent disabling under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  In this respect, 
the August 1997 VA examination report described slight 
instability.  For example, while the examiner noted a 
positive anterior drawer sign, and a slight limp the right 
knee was otherwise normal.  Moreover, the appellant squatted 
and stood without difficulty.  Hence, the Board finds that 
the appellant is not entitled to an evaluation in excess of 
10 percent under Diagnostic Code 5257 from February 22, 1997. 

In view, however, of the August 1997 VA x-ray evidence of 
minimal spurring of the right knee, in addition to the 
objective evidence of pain and limitation of motion, the 
Board finds that a separate compensable evaluation is 
warranted for arthritis of the appellant's right knee.  While 
the appellant's range of right knee motion shown at the VA 
examination does not justify a compensable evaluation under 
Diagnostic Codes 5260 or 5261, functional loss due to pain, 
weakness, fatigability, and incoordination of the knee is for 
consideration in determining the extent of limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca; Lichtenfels.  
Therefore, in light of Lichetenfels, the Board is of the 
opinion that the veteran's right knee arthritis meets the 
criteria for a 10 percent evaluation under Diagnostic Code 
5003.  

A rating in excess of 10 percent under Diagnostic Code 5003 
is not warranted because the veteran demonstrated normal 
right knee extension, and flexion was to 110 degrees at the 
VA examination.  Therefore, when all the pertinent disability 
factors, including functional impairment on use and during 
flare-ups, are considered, the Board is of the opinion that 
the disability does not more nearly approximate the criteria 
for a 20 percent evaluation under Diagnostic Codes 5260 or 
5261.  Furthermore, there is no objective evidence of 
frequent episodes of locking or effusion so the provisions of 
Diagnostic Code 5258 are not applicable to the facts of the 
case.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
status post anterior cruciate ligament tear reconstruction of 
the right knee from February 22, 1997, is denied.  
Entitlement to a separate 10 percent disability rating for 
arthritis of the right knee from February 22, 1997, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

